People v Bradley (2018 NY Slip Op 08495)





People v Bradley


2018 NY Slip Op 08495


Decided on December 12, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2016-01646
2016-01647

[*1]The People of the State of New York, respondent,
vShahleek Bradley, appellant. (Ind. Nos. 7910/14, 8671/14)


Paul Skip Laisure, New York, NY (David L. Goodwin of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Lori Glachman of counsel; Christian Ro on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Betty J. Williams, J.), both imposed January 25, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Ayala, 164 AD3d 815; People v Jones, 158 AD3d 775). The Supreme Court failed to provide an adequate explanation of the right to appeal, and while the defendant signed a written waiver of appeal, the court failed to obtain confirmation that the defendant had read the document before signing it and that he understood it. As a result, the defendant's alleged waiver does not preclude review of his excessive sentence claims. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court